UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In re:                                             Case No. 2-19-20905-PRW

The Diocese of Rochester,                          Chapter 11

                   Debtor.



LONDON MARKET INSURERS’ AND UNDERWRITERS’ LIMITED OPPOSITION TO
 THE MOTION OF THE DEBTOR FOR ENTRY OF AN ORDER APPROVING THE
          FORM AND MANNER OF FILING PROOFS OF CLAIM


          The London Market Insurers1 (“LMI”) and Underwriters2, hereby oppose, on a limited

basis, the Motion of the Debtor for Entry of an Order Establishing a Deadline for Filing Proofs of

Claim and Approving the Form and Manner of Notice Thereof [ECF No. 376] (“Motion”) filed

by the debtor, the Diocese of Rochester (“Debtor”) on January 17, 2020. As explained below,

the form proof of claim (“Form POC”) proposed by the Debtor fails to provide information

necessary for LMI, and Underwriters, to estimate the scope of their insurance coverage with the

Debtor.




1
        The term “London Market Insurers” refers, collectively to Certain Underwriters at
Lloyd's, London, subscribing to Policy Nos. SL 3209, SL 3675 (unconfirmed), ISL 3090, SL
3556, SL 3693, SL 3830 and ISL 3092, Catalina Worthing Insurance Ltd f/k/a HFPI (as Part VII
transferee of Excess Insurance Company Ltd), RiverStone Insurance (UK) Limited (as successor
in interest to Terra Nova Insurance Company Ltd), RiverStone Insurance (UK) Limited (as
successor in interest to Sphere Drake Insurance Ltd), Sompo Japan Nipponkoa Insurance
Company of Europe Limited (formerly known as The Yasuda Fire & Marine Insurance
Company), Dominion Insurance Company Ltd., and CX Reinsurance Company Ltd (formerly
known as CNA Reinsurance of London Ltd).
2
       The term “Underwriters”, refers, collectively, to Certain Underwriters at Lloyd's, London
subscribing to Certificate Nos. 18W2012, 18XS133, 19W2012 and 19XS133 and HDI Global
Specialty SE (formerly known as International Insurance Company of Hannover SE).
DM3\6315773.2
DM1\10802002.1
DM3\6601261.1
    Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                     Description: Main Document , Page 1 of 6
                                                  ARGUMENT

 I.        Distribution of Proof of Claim Forms

                1.     The Motion seeks to limit the distribution of Proofs of Claims to those insurers

      the Debtor reasonably believes to be liable on the claims and subject to redactions. Given how

      liability in the tort system, and an insurer’s liability therefor, is determined, such limited

      distribution would be inadequate. All proofs of claim should be distributed, without redactions,

      to each entity whose representatives have signed a confidentiality agreement. On January 29,

      2020, counsel for the Debtors consented to LMI receiving all the proofs of claim without

      redactions.

II.        Information Contained in the Proof of Claim

                2.     The Debtor’s reorganization hinges on a consensual resolution of the abuse claims

      and any insurance covering such claims. LMI and Underwriters cannot estimate their liability

      and cannot resolve their insurance coverage issues without knowing the full scope of the

      Debtor’s liability and the insurers’ responsibility for such liability. The Debtor acknowledges

      these facts:

                [K]nowing the universe of claims asserted against the Debtor will be critically
                important to the Debtor’s efforts to mediate, and ultimately to resolve, its
                insurance coverage issues as the Debtor’s insurance carriers will likely require as
                a condition to any settlement some assurance that they will not have continuing
                exposure to additional claims.

      Mot. ¶ 8.

                3.     The purpose of the Form POC should be to “facilitate the collection of

      information necessary to evaluate the claims asserted against it and the availability of insurance

      coverage to pay the claims[.]” Id. at ¶ 9. The proposed Form POC falls short of its purpose.

                4.     LMI and Underwriters comprise two groups of insurers subscribing policies

      issued to the Diocese of Rochester, New York, and certain of its related entities, such as parishes
                                                    2
      DM3\6315773.2
      DM1\10802002.1
      DM3\6601261.1
         Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                          Description: Main Document , Page 2 of 6
and schools (collectively "Insured Entities"). LMI subscribed excess indemnity contracts of

insurance from June 1, 1977 to July 1, 1986, which provided liability coverage for personal

injuries arising out of an occurrence happening during the policy period. Underwriters

subscribed separate contracts of insurance from July 1, 2018 to July 1, 2020, which provided

claims made and reported sexual misconduct coverage. Both groups of policies require the

Insured Entities to be legally liable. Both have definitions, exclusions and conditions that: (a)

impose notice and cooperation conditions; (b) provide no coverage if the Insured was aware of

an alleged perpetrator’s deviant propensities or history of misconduct prior to or during the

alleged abuse (and in the case of Underwriters, prior to the inception of their policies); (c)

provide no coverage if there was a claim prior to the inception of coverage; and other

requirements.

          5.     As LMI and Underwriters stated in their Response to the Diocese’s Motion for an

Order Referring the Adversary Proceeding to Mediation, they rely on information from both the

Diocese and the claimants to evaluate the Debtor’s liability and the insurance coverage therefor.

Adversary Proceeding No.19-02021-PRW, ECF No. 23, ¶10.

          6.     The Diocese has information about: (a) the alleged perpetrator’s assignments; (b)

if there were prior or other complaints or concerns about the alleged perpetrator; (c) if it met with

a claimant (or family member or counsel) to address a complaint or concern; (d) if it conducted

an internal investigation involving a claimant or an alleged perpetrator (e) if there was a law

enforcement investigation or proceeding involving a particular claimant or alleged perpetrator (f)

if it has information about a claimant or an alleged perpetrator from a voluntary compensation

program; (g) if it has information about a claimant's parish or Catholic school activities; and (h)

if a claimant previously asserted a claim and if that claim was reported to an insurer. LMI and


                                                 3
DM3\6315773.2
DM1\10802002.1
DM3\6601261.1
   Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                    Description: Main Document , Page 3 of 6
Underwriters have asked for this and other information from the Diocese. The Diocese

acknowledged during the January 14, 2020 hearing before this court that it would provide this

information. See Transcript of Hearing Held on January 14, 2020 at 10:24-11:7, In re Diocese of

Rochester (No. 2-19-20905-PRW).

          7.     However, the claimants must also provide pertinent information. The claimants

have information about (a) the alleged abuse, including who the perpetrator is; (b) what

happened; (c) where it happened; (d) when it happened; and (e) the claimed damages. The

claimants also have information on why they believe the Diocese is liable.3 They know if they

previously reported the alleged abuse to the Diocese and/or others and if there was follow-up,

including offers of counselling, involvement of law enforcement, a settlement or other. They can

explain how they became acquainted with the alleged perpetrator and their involvement with any

Diocesan entities prior to and during the alleged abuse. In addition, they can identify witnesses.

While LMI and Underwriters reserve all rights to seek any necessary discovery, the below

proposed changes are designed to obtain some of this information from claimants in the POCs.

          8.     The proposed POC form submitted by the Debtor in its Motion for Entry of an

Order Establishing a Deadline for Filing Proofs of Claim and Approving the Form and manner of

Notice Thereof ("Bar Date Motion") does not seek sufficient information from which LMI and

Underwriters can evaluate liability and coverage for the claims in order to participate




3
 Some of the legal theories and defenses to CVA claims are set forth in the Memorandum of
Law in Support of Motion to Dismiss filed in the CVA lawsuit titled Encizo v Diocese of
Rockville Centre, Index No. 615733/2019, Supreme Court of the State of New York, County of
Suffolk. This memorandum was attached to the LMI and Underwriters' Response to the
Diocese's Motion for an Order Referring the Adversary Proceeding to Mediation, Adversary
Proceeding No. 19-02021-PRW, ECF No. 23.

                                                4
DM3\6315773.2
DM1\10802002.1
DM3\6601261.1
    Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                     Description: Main Document , Page 4 of 6
meaningfully in the court-ordered mediation.4 Counsel for LMI and Underwriters have had

meetings and discussions with counsel for the Diocese and for the Creditors' Committee and

asked to have the following additional questions added to the proposed POC Form submitted to

this Court:

                 a. Did you ever write to or contact the Diocese, your parish, your school or anyone
                    else about the abuse? If so, and you have copies of any correspondence; please
                    attach copies of the correspondence.

                 b. Identify any church or religious organization to which you have belonged or with
                    which you have been affiliated. With respect to each church or religious
                    organization, please also provide the dates when you were a member of such
                    church or religious organization.

                 c. Were you an altar server or involved in other parish / church / school activities?

                 d. Do you know personally or have any reason to believe that the Diocese knew that
                    your abuser was abusing you or others before or during the period when such
                    abuse occurred? If “Yes”, please provide all information that supports your
                    conclusion, including:

                         i.   Who at the Diocese knew that your abuser was abusing you or others?
                        ii.   How did such person(s) at the Diocese learn this information?
                       iii.   When did such person(s) at the Diocese learn this information?
                       iv.    What was the person(s) from the Diocese told or observe?
                        v.    How did you come to have the information provided in response to the
                              questions above?

          9.        The Debtor’s insurers cannot resolve their coverage issues without such

information. Hence, in addition to inserting the above-questions into the Form POC, the Debtor

must distribute all proofs of claims to the insurer representatives and counsel who execute

Confidentiality Agreements, and without redactions.



4
  The information sought from LMI and Underwriters is consistent with the information sought
from parties in other CVA cases. See In re Ninth and Tenth Judicial Districts Child Victims Act
Litigation, Case Management Order No. 1, Index No. 900011/2019, Supreme Court of the State
of New York, County of Nassau (filed Nov. 21, 2019) (with attached standard discovery requests
used for cases filed under CPLR 214-g where the Diocese of Rockville Centre is a Defendant).

                                                      5
DM3\6315773.2
DM1\10802002.1
DM3\6601261.1
    Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                     Description: Main Document , Page 5 of 6
                                         CONCLUSION

          For the foregoing reasons, LMI and Underwriters respectfully oppose the Motion.


Dated: February 6, 2020                                  Respectfully submitted,

                                                     By: /s/ Russell W. Roten
                                                         Russell W. Roten
                                                         Jeff D. Kahane
                                                         Mohammad Tehrani
                                                         Duane Morris LLP
                                                         865 S. Figueroa Street, Suite 3100
                                                         Los Angeles, CA 90017-5450
                                                         Telephone: (213) 689-7400
                                                         Facsimile: (213) 689-7401
                                                         Email: RWRoten@duanemorris.com

                                                         Attorneys for London Market Insurers


                                                     By: /s/ Catalina J. Sugayan
                                                         Catalina J. Sugayan
                                                         Peter Garthwaite
                                                         Clyde & Co
                                                         55 West Monroe Street, Suite 3000
                                                         Chicago, IL 60603
                                                         Telephone: (312) 635-7000
                                                         Facsimile: (312) 635-6950
                                                         Email: catalina.sugayan@clydeco.us

                                                        Attorneys for London Market Insurers
                                                     and Underwriters




                                                 6
DM3\6315773.2
DM1\10802002.1
DM3\6601261.1
   Case 2-19-20905-PRW, Doc 395, Filed 02/06/20, Entered 02/06/20 16:48:12,
                    Description: Main Document , Page 6 of 6
